Citation Nr: 1127473	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the Veteran's claims in a February 2009 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011 the Court issued a memorandum decision which vacated the Board's February 2009 decision and remanded the matter for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 memorandum decision, the Court determined that the November 2008 VA examination report was inadequate for the purpose of deciding the Veteran's claims.  It noted that although the Board had accepted the Veteran's lay assertions regarding noise exposure as credible and accurate, the extent to which the examiner accepted the Veteran's lay testimony regarding noise exposure was unclear to the Court.  In that regard, the Court noted that the VA examiner had stated that "Unless a detailed record of noise exposure and frequent audiological data from the time of discharge is provided no such opinion regarding the etiology of the Veteran's hearing loss can be provided."  The Court concluded that the confusion rendered the examination inadequate because "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  The Court pointed out that the examiner appeared to rely heavily on the fact that the Veteran's hearing was normal upon separation from service to conclude that his hearing loss was unrelated to service without explaining the significance, if any, of such noise exposure.  

The Court also found the 2008 examination inadequate for the purpose of deciding his claim of entitlement to service connection for tinnitus.  It noted that the sole rationale provided to support the conclusion that the Veteran's tinnitus was unrelated to service was the absence of complaints of tinnitus in the Veteran's service treatment records.  Here, the Court noted that the Board may not rely on a medical opinion that impermissibly rejects the Veteran's lay history solely because it is not corroborated by medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006).  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss disability and tinnitus.  Send the claims folder to the examiner or examiners for review of pertinent documents therein. The examination report should reflect that such a review was conducted.

All indicated tests and studies should be accomplished and the findings reported in the examination report.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability had its onset during active service or otherwise originated during such service.

The examiner should also advance an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus had its onset during active service or otherwise originated during such service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his or her conclusions, the examiner should specifically account for the Veteran's lay statements regarding acoustic trauma in service as well as his symptoms from service to the present.  

2.  Upon completion of the examination, review the examiner's report for specific compliance with the Board's directive.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


